Citation Nr: 0202591	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  The appellant, who was his spouse, appealed 
a June 2000 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision continuing a prior denial for 
service connection for the cause of the veteran's death.  She 
presented testimony before the undersigned during a 
videoconference hearing in December 2001.  


FINDINGS OF FACT

1.  The RO last denied service connection for the cause of 
the veteran's death in May 1997.  It notified the appellant 
of her right to appeal it within one year thereof at the 
time, and the appellant did not appeal that decision.  

2.  The evidence added to the record since the last 
determination is either cumulative or not competent.



CONCLUSIONS OF LAW

1.  The RO's May 1997 decision, which denied a claim of 
entitlement to service connection for cause of the veteran's 
death, became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1997 decision denying the appellant's claim for 
service connection for cause of the veteran's death; thus the 
claim for service connection for cause of the veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.

The veteran's service medical records were in his claims 
folder as of a February 1991 RO rating decision denying 
service connection for the veteran's death as due to 
hypovolemic shock due to massive gastrointestinal bleeding 
due to cirrhosis and alcohol abuse, and it was indicated at 
the time that service medical records were negative for 
treatment or diagnosis of the disease or condition related to 
the immediate cause of death listed on the death certificate.  
In addition to the death certificate, the service medical 
records and an April 1986 private medical record showing 
hepatic disease from January 1985 were present. 

In February 1991, the RO advised the appellant of its 
decision and that to show service connection, she had to send 
evidence showing that the condition began or was made worse 
in service and that it continued until the veteran's death.  
It advised her that the best evidence would be medical 
evidence and statements from persons who had knowledge of the 
veteran's condition.  

In April 1994, the RO advised the appellant of the prior 
final February 1991 RO rating decision and that she had to 
submit new and material evidence to reopen.  It also advised 
her what new and material evidence was.  

In August 1994, the RO denied service connection for the 
cause of the veteran's death as due to Agent Orange exposure 
and it advised her of its decision and of her right to appeal 
it within one year thereof.  

In August 1995, the appellant described private treatment the 
veteran had received.  

In September 1995, the RO sent requests for medical records 
to the facilities the appellant identified in August 1995.  

In February 1996, the RO advised the appellant that one of 
the private health care providers needed additional 
information from her.  In February 1996, the appellant 
provided additional information.  In April 1996, the RO made 
another request of the private health care provider.  In July 
1996, the RO advised the appellant that it had denied her 
claim because that private health care provider had not 
supplied any evidence.

In May 1997, the RO advised the appellant that it could not 
reopen her claim unless she submitted new and material 
evidence.  It advised her of her right to appeal its decision 
within one year thereof.  

In November 1998, the appellant applied to reopen a claim.  

In August 1999, the RO wrote a letter to the appellant 
indicating that it needed additional evidence from her.  It 
advised her that a review of the records held by VA did not 
indicate that the veteran had ever been diagnosed with post-
traumatic stress disorder during his lifetime.  She was asked 
to please submit medical evidence of that diagnosis and of 
its relation to the veteran's death as stated on his death 
certificate.  

Subsequently, the RO wrote a letter to the appellant 
indicating that it had denied her cause of death claim in 
February 1991 and August 1994, that the cause of the 
veteran's death was cirrhosis of the liver, and that it had 
been unable to verify that the cause of the veteran's death 
was related to Agent Orange exposure in Vietnam.  It further 
advised her that its records reflected that she applied to 
reopen a claim in September 1998 for service connection for 
the cause of the veteran's death due to cirrhosis of the 
liver due to alcoholism as a secondary condition to post-
traumatic stress disorder.  It stated that VA records did not 
indicate that the veteran was ever diagnosed with post-
traumatic stress disorder during his lifetime.  It also 
advised her that in August 1999, it had requested her to 
submit medical evidence of a diagnosis of post-traumatic 
stress disorder and its relationship to the veteran's death, 
and that to date, it had not received a response to that 
letter.  It advised her that if she had any additional 
evidence to be considered, she should submit it.  

In October 1999, the appellant indicated that the veteran had 
been followed at Ft. Sam Houston in San Antonio, Texas.  

In December 1999, the RO advised the appellant that it had 
written her in August 1999 requesting medical evidence 
showing the diagnosis of post-traumatic stress disorder and 
its relation to the cause of the veteran's death as shown on 
the veteran's death certificate.  Because it had not received 
it, it had to deny her claim.  If she was having difficulty 
getting the evidence, she was to call VA, as it might be able 
to help her.  

In January 2000, the appellant stated that the veteran had 
had cancer of the esophagus.  

The RO made a VA patient inquiry to the San Antonio VA 
Medical Center, and the San Antonio VA Medical Center 
responded that there were no records of the veteran there.

In April 2000, the RO advised the appellant that service 
connection for the cause of the veteran's death had 
previously been denied, and that once a claim has been 
finally disallowed, it could not be reopened unless there was 
new and material evidence.  It advised her of what new and 
material evidence was and advised her that she had to submit 
it to successfully reopen her claim.  

Private medical records dating from 1982 to 1989, including 
some from the private health care provider which had not 
responded to VA's requests for evidence in 1996, were 
received from the appellant in June 2000.  

In June 2000, the RO continued the prior denial of service 
connection for the cause of the veteran's death.  The RO's 
letter to the appellant indicated that her claim had been 
denied because the evidence did not show that the veteran 
died in service or from a service-connected disability.  It 
enclosed a copy of the rating decision which indicated that 
the appellant had claimed that the cause of the veteran's 
death was secondary to his post-traumatic stress disorder.  
It noted that during the veteran's lifetime, he was not 
diagnosed with post-traumatic stress disorder.  Medical 
evidence had shown that he was treated for gastrointestinal 
bleeding and cirrhosis.  However there was no medical 
evidence showing a relationship to the claimed post-traumatic 
stress disorder.  

The appellant appealed that decision in August 2000.  The RO 
issued her a statement of the case in November 2000.  It 
advised her of pertinent law and regulations concerning 
service connection for the cause of the veteran's death.  It 
further advised her what the death certificate showed the 
veteran's death to have been caused by, of her assertion that 
his death was due to post-traumatic stress disorder, and that 
there had been no evidence submitted showing that the veteran 
had been treated for or diagnosed with post-traumatic stress 
disorder related to military service and that there had been 
no evidence submitted showing that post-traumatic stress 
disorder contributed to his death.  

In April 2001, the RO wrote a letter to the appellant 
indicating that she could send in new evidence.  

In April 2001, the appellant requested a hearing before a 
Board member.  

In December 2001, a videoconference hearing was conducted 
between the appellant and the undersigned.  During the 
hearing, the appellant testified as to why she felt service 
connection for the cause of the veteran's death was 
warranted.  The Board member asked questions of her in an 
attempt to explore the basis of claimed entitlement, and 
advised her that he would hold the file open for an 
additional 30 days for any additional evidence or statements.  
The appellant was encouraged to submit evidence to support 
her lay assertions.

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a); 114 Stat. 2096, (2000); 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a); 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5103A (West Supp. 2001).  

With respect to the issue on appeal, the Board concludes that 
VA's statutory duty to assist the appellant in the 
development of her claim has been satisfied.  There is ample 
medical and other evidence of record.  The appellant and her 
representative have not pointed to any evidence which may be 
relevant to her claim which has not been associated with the 
claims folder.  A meticulous review of the record reveals 
that the appellant has not alleged in-service treatment of 
post-traumatic stress disorder but merely its in-service 
incurrence.  The appellant and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim.  An opinion is not necessary as there 
is no competent medical evidence of record showing that the 
veteran had post-traumatic stress disorder or that what he 
died from was caused by Agent Orange exposure.  The action 
required pursuant to 38 U.S.C.A. § 1116(b)(1) as amended by 
Public Law 107-103, 115 Stat. 976 (2001), and the fact that 
diseases which caused or have been claimed to have caused the 
veteran's death have not been added to the list of diseases 
at 38 C.F.R. § 3.309(e) (2001) which shall be presumed to 
have been incurred in Vietnam service further militate 
against further development.  

The record shows that the appellant was notified of RO rating 
decisions, and that she has been provided a statement of the 
case and supplemental statements of the case, informing her 
of the evidence necessary to substantiate her claim and of 
criteria needed to be satisfied.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, letters sent to the appellant, and their enclosures 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  The Board notes the action and information 
described above, and that the appellant has been advised of 
it in correspondence from VA, including recently, in VA's 
June 2000 rating decision and letter to the appellant and in 
its November 2000 Statement of the Case correspondence to 
her.

Second, VA has a duty to make reasonable efforts to help the 
appellant obtain evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (38 U.S.C. 
§ 5103A) (West Supp. 2001); 38 C.F.R. § 3.103 (2001).  The 
Board concludes that VA has complied with this duty.  The 
Board notes the action and information described above, and 
that the appellant has been advised of it by VA.  The Board 
concludes that evidence of record is sufficient for the 
determination at issue, and no other development is deemed 
necessary.  See 38 U.S.C.A. § 5107A(c)(1) and 
38 C.F.R. § 3.304(c) (2001). VA has made reasonable efforts 
to help the appellant obtain necessary evidence.  66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c) and 3.326). 

The communications from VA informed her of the type of 
evidence which would be relevant and assisted her in 
providing it.

The Board notes that VA's duty to assist the appellant in 
developing facts pertinent to her claim is heightened in 
cases where service medical records are missing.  Moore v. 
Derwinski, 1 Vet.App. 401, 406 (1991).  However, the Board 
notes that VA has reasonably attempted to develop the facts 
of this claim, as indicated by the actions and information 
described above.  Its actions included obtaining and 
considering service medical records, which reportedly were 
negative.  There is no indication at this point where the 
veteran's service medical records are, and it appears at this 
point that the NPRC does not have additional service medical 
records and so additional attempts to obtain them would be 
futile.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Moreover, the appellant has 
not alleged in-service treatment or notation but merely 
in-service incurrence.  Additionally, VA has advised the 
appellant that service connection can be established by means 
other than service medical records and has detailed those 
means.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  It is concluded that the 
actions of VA meet the requirements of VCAA and 
38 C.F.R. § 3.103 (2001) and 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified as amended 38 C.F.R. §§ 3.159 and 
3.326). 

In the circumstances of this case, a remand would serve no 
useful purpose, so a remand is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA or the new provisions at 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001) which are to be 
codified at 38 C.F.R. §§ 3.159 and 3.326, before they were 
enacted, VA's duties have been fulfilled.  Moreover, as the 
Board finds that the directives of the VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the Board finds that the appellant has not 
been prejudiced by the Board's consideration of the merits of 
her claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether she has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample process to 
provide evidence and argument in support of her claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision.

The Board next notes that the videoconference hearing before 
the undersigned in December 2001 complied with 
38 C.F.R. § 3.103.  The Board member attempted to ensure 
completeness of the record and to explore fully the basis for 
claimed entitlement.  The appellant testified, and she was 
given an extra 30 days within which to submit additional 
evidence.  The appellant and the representative were afforded 
an opportunity to support the lay assertions with competent 
evidence.  More specifically, the Board member at the hearing 
informed that appellant and the representative that the 
records appeared to be complete and the service organization 
agreed to determine if there were any additional records that 
were outstanding.  The Board concludes that the evidentiary 
defect was identified at the hearing and the parties were 
accorded an opportunity to cure that defect.  The actions of 
the VA and the actions of this Board member comply with VCAA 
and 38 C.F.R. § 3.103.

Factual background

The appellant claimed service connection for the cause of the 
veteran's death in August 1990.  At the time, she submitted a 
death certificate indicating that the veteran died in May 
1990 from hypovolemic shock due to massive gastrointestinal 
bleed due to cirrhosis due to ethanol abuse.  The death 
certificate indicated that cirrhosis had been present for a 
long time.  The appellant stated that the veteran had 
regularly beaten her over a 19-year period, and that he had a 
mental state which she felt was due to his Vietnam 
experience.  

The veteran had not claimed or been adjudicated as having any 
service-connected disabilities prior to his death.  He had 
claimed, in May 1986, VA pension benefits, on the basis of 
cirrhosis of the liver, which he stated began in January 
1985.

An April 1986 private medical record indicates that the 
veteran was found to have hepatic disease in January 1985.  
This was an incidental finding noted during evaluation for 
rectal bleeding and hemorrhoids.  A private physician in 
October 1985 determined that the veteran had stigmata of 
alcoholism and cirrhosis of the liver.  The physician writing 
the report concluded that the veteran had advanced cirrhosis 
of the liver, most likely on the basis of chronic alcoholism.  

In February 1991, the appellant stated that the veteran and 
she had first separated in August 1971 due to violent 
beatings, and that there had subsequently been several 
separations between then and his death.  The reason for the 
separations had been the veteran's drinking and violence.

In March 1994, the appellant stated that the veteran died of 
cancer of the esophagus, that he had had a tour of duty in 
Vietnam, and that she felt his exposure to Agent Orange 
caused his death.  

In July 1994, the appellant stated that when the veteran had 
returned from service, he was bleeding through his anus.  
Then, he had been treated for esophageal problems in about 
1986 to 1987.  She stated that she felt his esophageal 
problems were due to Agent Orange exposure.  

In August 1995, the appellant stated that the veteran had had 
cancer in his respiratory system and that she felt that it 
was due to Agent Orange exposure.  

In April 1997, the appellant requested that VA evaluate for 
service connection for the cause of veteran's death purposes 
the relationship between porphyria cutanea tarda (PCT) and 
the veteran's liver condition of cirrhosis.  The veteran had 
had a problem with chronic alcoholism and also had had 
cirrhosis of the liver.  The National Academy of Science had 
released a study in 1993 concluding that many people who 
developed PCT had long suffered from chronic alcoholism.  

In May 1998, the appellant indicated that the veteran had 
been stationed in Vietnam from August 1970 to September 1971 
in the river waters as a machine gunner.  

In September 1998, the appellant stated that the veteran had 
died from cirrhosis of the liver due to alcoholism secondary 
to post-traumatic stress disorder.  She went into detail 
about why she believed this was so.

In October 1999, the appellant stated that the veteran was 
normal before he went to Vietnam and that he came back 
discouraged and unhappy with his life.  Also, spots would 
break out on his skin and he would explain it as being due to 
Agent Orange exposure.  He would have nightmares and become 
violent.  Also, he would wear his jungle fatigues and climb 
the roof acting like he was trying to get away from somebody.  
Later, a doctor told him he had damage to his esophagus, and 
the appellant felt that Agent Orange exposure had eaten away 
at his esophagus.  

A January 2000 report of contact indicates that the appellant 
called stating that the veteran died as a result of Agent 
Orange exposure.  She also stated that the veteran had cancer 
of the esophagus, and that she had submitted evidence showing 
that.  

In June 2000, private medical records dating from February 
1982 to June 1989 were received from the appellant.

A January 1985 private medical record indicates that the 
veteran reported having rectal bleeding since the prior 
Thursday.  He had used preparation H without relief.  A 
complete blood count was prescribed.  

A late January 1985 private medical record reveals that after 
the veteran complained of continued rectal bleeding, a chem 
24, complete blood count, and ESR were ordered.  

A late January 1985 proctoscopic examination report reveals 
that the veteran reported having lost 7-10 pounds in the last 
four months.  

A February 1985 private medical record reveals that the 
veteran's chem 24 revealed persistent elevation of hepatic 
enzymes, and that a liver spleen scan had showed patchy 
uptake over the liver with increased uptake in the bone 
marrow and spleen consistent with hepatocellular disease.  
Hepatocellular disease was assessed.

During a private medical evaluation in October 1985, when the 
veteran was noted to have alcohol on his breath during an 
evaluation, alcoholism was assessed.  

On private evaluation in January 1986, the veteran admitted 
to recent excessive drinking, and alcoholic hepatitis with 
evidence of cirrhosis was assessed.  

On private evaluation in March 1986, the veteran had massive 
abdominal ascites, a liver mass, and persistent jaundice and 
muscle destruction.  

On private medical evaluation in June 1988, the veteran was 
reported to have a history of alcohol abuse.  He had a 
history of drinking a case of beer over a week for the last 
several years, and before two years, he was diagnosed as 
having cirrhosis of the liver.  

On private medical evaluation in August 1988, the veteran was 
said to have severe alcoholic liver disease with recent 
variceal bleeding.  In September 1988, the physician 
indicated that they were esophageal varices.  In February 
1989, it was reported that the veteran had gastric varices 
also.  

In April 2001, the appellant's representative stated that 
there were several documents in the veteran's claims folder 
that documented a history of abuse and alcoholism that could 
have been symptoms of post-traumatic stress disorder that was 
not diagnosed while the veteran was alive.  

During a hearing which was held before the undersigned member 
of the Board in December 2001, the appellant testified that 
the veteran died due to residual disabilities he suffered 
while he was in Vietnam due to Agent Orange exposure and 
post-traumatic stress disorder.  She felt that Agent Orange 
consumed his whole body and caused him to die.

Pertinent law and regulations

When a claim has been denied and the decision becomes final, 
new and material evidence must be received to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105.  By regulation, new and 
material evidence is evidence which, when considered alone or 
in conjunction with evidence previously considered, is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  If new and material evidence has not been received, 
the claim may not be reopened.  In order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet.App. 273 (1996).  
The benefit of the doubt doctrine necessarily lowers the 
threshold of whether the new and material evidence is 
sufficient to change the outcome, but it is error to consider 
reasonable doubt in deciding whether to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462, 464 (1994).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  
38 C.F.R. § 3.312(c).  The above laws and regulations apply 
in determining whether the cause of death is 
service-connected.  38 U.S.C.A. § 1310(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  Additionally, service connection may be 
granted for disability which was proximately due to or the 
result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2001).  

38 U.S.C.A. § 1116.  Presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam [NOTE:  Change effective Dec. 27, 
2001]

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent,

shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of evidence of such disease during the period of such 
service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more [NOTE:  Change is 
effective January 1, 2002]
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). [NOTE:  Change is 
effective Dec. 27, 2001]
	(3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. [NOTE:  Change is effective 
Dec. 27, 2001]

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], and (B) all other sound medical and 
scientific information and analyses available to the 
Secretary. In evaluating any study for the purpose of making 
such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.
	(3) An association between the occurrence of a disease 
in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991 
[note to this section], the Secretary shall determine whether 
a presumption of service connection is warranted for each 
disease covered by the report. If the Secretary determines 
that such a presumption is warranted, the Secretary, not 
later than 60 days after making the determination, shall 
issue proposed regulations setting forth the Secretary's 
determination.
		(B) If the Secretary determines that a presumption 
of service connection is not warranted, the Secretary, not 
later than 60 days after making the determination, shall 
publish in the Federal Register a notice of that 
determination. The notice shall include an explanation of the 
scientific basis for that determination. If the disease 
already is included in regulations providing for a 
presumption of service connection, the Secretary, not later 
than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease.
	(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance.

(d) Whenever a disease is removed from regulations prescribed 
under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and
	(2) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from such disease on the basis of such presumption 
shall continue to be entitled to receive dependency and 
indemnity compensation on such basis.

(f) For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. [NOTE:  This is an amendment of former 
1116(a)(3) and is more favorable to claimants than the pre-
amendment law; change effective Dec. 27, 2001]  See Public 
Law 107-103, 115 Stat. 976 (2001).




Analysis

Previously, there had not been submitted evidence showing 
that the veteran had post-traumatic stress disorder, and that 
it caused his death or the conditions that caused his death.  
There had been lay statements from the appellant to this 
effect, but there was no competent medical evidence showing 
that the veteran had post-traumatic stress disorder, or that 
it caused his alcohol abuse or cirrhosis.

Thus, the recent lay statements from the appellant, to the 
effect that the veteran had post-traumatic stress disorder 
before his death and that it caused his alcohol abuse and 
cirrhosis which led to his death are not new and material 
evidence, but rather, are cumulative of evidence previously 
submitted.

There also had previously been private medical records 
showing that many years after service, the veteran developed 
cirrhosis of the liver.  The additional private medical 
records which were received in June 2000 are cumulative of 
the other private medical records which were already 
considered.  They show essentially the same thing; namely, 
the development of cirrhosis many years after service and no 
relationship between it and service.  Thus, they too are 
cumulative rather than new and material evidence.  

The appellant asserts that Agent Orange exposure in service 
caused the veteran's death.  However, she has not submitted 
any competent medical evidence showing a diagnosis of a 
disease which the law presumes to have been incurred as a 
result of Agent Orange exposure.  See 38 U.S.C.A. § 1116 as 
amended by Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Moreover, she has not submitted any medical evidence which 
supports her assertion of a nexus to service independent of 
the Agent Orange presumptive law.  Accordingly, her 
statements alone, in the absence of supporting medical 
evidence, are cumulative in nature rather than new and 
material evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

As new and material evidence has not been received, the claim 
is not reopened.

The Board does not doubt the sincerity of the appellant's 
beliefs.  However, at this time, there is no competent 
evidence that the veteran had post-traumatic stress disorder, 
there is no competent evidence that the veteran had cancer, 
and there is no competent evidence that the veteran had a 
disease or injury related to service, including possible 
exposure to Agent Orange.  There is an absence of competent 
evidence that relates the cause of death to service.  The 
appellant was concerned that VA had not been listening to 
her.  The Board Member assures her that I listened to her 
testimony and I again reviewed the claims file.  However, 
there remains an absence of competent evidence that would 
serve to reopen the claim.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


